Citation Nr: 1316213	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  06-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In August 2010, November 2012, and April 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.


FINDING OF FACT

Sleep apnea did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in the Veteran's military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was remanded by the Board in August 2010, November 2012, and April 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the August 2010 remand was to attempt to obtain and associate with the claims file any outstanding service treatment records, private treatment records, and to issue corrective VCAA notice.  The RO attempted to obtain service treatment records and provided a formal finding of unavailability in July 2011 documenting their attempts.  The Veteran was afforded the correct VCAA notice and additional private treatment records were added to the claims file.  

In November 2012, the appeal was remanded so that the RO could attempt to obtain records related to a workman's compensation claim and so the Veteran could be scheduled for a VA examination.  Information regarding workman's compensation was requested from the Veteran, but not provided, and the VA examination was performed in November 2012.  Finally, in April 2013, the remand instructed that a supplemental statement of the case be issued with regard to the issue on appeal as the last supplemental statement of the case had not included sleep apnea in the readjudication.  This document was completed in April 2013.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in March 2004, prior to the initial unfavorable AOJ decision issued in December 2004.  This notice informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  

The Board notes that the letter did not advise him of the evidence required to substantiate disability ratings and effective dates.  This notice was not supplied until after the December 2004 decision; however, the Board finds that no prejudice to the Veteran has resulted from the untimeliness of the notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board decides herein to deny the claim for service connection for a respiratory disorder, any questions as to appropriate disability ratings and effective dates are rendered moot.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA medical records, and private treatment records reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a current VA examination to determine whether the Veteran has sleep apnea that is a result of his military service is not necessary to decide the claim.  Any current medical opinion linking such disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following discharge from service and in contradiction with the medical evidence of record.  The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, there is no assertion of symptoms in service, only the Veteran's lay statement that he believes his sleep apnea began in service.  This evidence is insufficient to require an examination and obtain an opinion.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).     

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has contended that he has had sleep apnea since service and, alternatively, that the sleep apnea is a result of his hypersensitivity pneumonitis or gastroesophageal reflux disease.  Therefore, he argues that service connection is warranted for his sleep disability on either a direct or secondary basis.  The Board observes that neither the Veteran's respiratory disability nor his GERD are service-connected and there is no claim for service connection for those disabilities pending at this time.  The Veteran's service-connected disabilities include residuals of prostate cancer including erectile dysfunction, hearing loss, and tinnitus.  There is no indication or claim that any of these service-connected disabilities have caused or aggravated his sleep disability.  Therefore, the Board will not further discuss whether service connection for the sleep apnea is warranted as secondary to a service-connected disability.  

The Board notes that the Veteran's service treatment records are silent for any complaint, treatment, or diagnosis related to sleep apnea.  A November 2000 private treatment note indicates that the treating physician had a suspicion of sleep apnea.  A sleep study performed in December 2000 confirmed a diagnosis of obstructive sleep apnea.  However, the Veteran's service records do not establish that either of these events occurred during a period of service. 

Moreover, there is no competent evidence relating the sleep apnea to the Veteran's military service.  The Veteran contends that he developed sleep apnea during service, but the first complaint, treatment, or diagnosis related to this disability was in November 2000, almost 29 years after the Veteran left active duty.  The lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim.

Further, the Veteran's statements can be competent evidence of symptoms that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to determine whether there is a connection between the Veteran's sleep apnea and his military service or to assess a diagnosis of sleep apnea as the cause of any observed symptoms.  As is indicated by the record, such diagnosis is confirmed through medical testing.  Therefore, the development and etiology of sleep apnea are complex medical questions requiring medical evidence.  The Veteran does not make any assertion of symptoms in service, but rather claims that the disability began in service which is a medical opinion that he is not competent to offer.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the competent evidence is against the Veteran's claim that his sleep apnea is a result of his military service.  Therefore, his claim must be denied. 






ORDER

Entitlement to service connection for sleep apnea is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


